Citation Nr: 0704002	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 until 
retiring in October 2002.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted the veteran's claim for service 
connection for bilateral hearing loss and assigned an initial 
noncompensable (i.e., 0 percent) rating effective as of 
November 1, 2002.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran subsequently relocated, and the RO in Columbia, 
South Carolina, assumed jurisdiction over his case and 
forwarded his appeal to the Board.  The Columbia RO continues 
to exercise jurisdiction over the claims file.

Note that, when filing his substantive appeal (VA Form 9) in 
May 2003, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  He also wrote, 
adjacent to this, that he wanted a hearing at the RO before a 
local decision review officer (DRO).  The veteran 
subsequently elected to have an informal conference with a 
DRO, rather than a formal hearing, which was held in February 
2004.  And during that conference, the veteran withdrew his 
perfected appeal for service connection for residuals of a 
left first toe injury.  Thus, that issue is no longer before 
the Board and will not be discussed in the decision below.  
See 38 C.F.R. § 20.204 (2006).  Also, another claim, for 
service connection for tachycardia with atypical chest pain, 
was granted in April 2004.  And the veteran has not appealed 
either the rating or effective date assigned for that 
disability.  So that claim has been resolved to his 
satisfaction and is no longer before the Board.  See, e.g., 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, his 
only remaining claim on appeal concerns whether he is 
entitled to a higher initial rating for his bilateral hearing 
loss.  See 38 C.F.R. § 20.204(b), (c) (2006).

In February 2006, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for additional 
development.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran has Level I hearing loss in both ears, and 
his bilateral hearing loss has manifested at that level 
throughout the entire appeal period.


CONCLUSION OF LAW

The requirements are not met for an increased (compensable) 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, redefined VA's duty to assist the veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Mayfield I), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006) (Mayfield II); No. 02-1077 (U.S. Vet. 
App. December 21, 2006) (Mayfield III).

The veteran was not provided the requisite notice prior to 
the initial adjudication of his claim or after having 
appealed his initial rating.  It is important to remember a 
couple of points, however.  First, the initial evaluation was 
not entirely unfavorable, as he was allowed service 
connection for his bilateral hearing loss.  Second, among the 
bases for the Board's February 2006 remand was for issuance 
of VCAA notice for in increased initial rating, which is the 
only downstream element pending before the Board.

In a February 2006 letter pursuant to that remand, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased initial rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that was relevant to the claim.  A July 2006 letter informed 
the veteran how disability evaluations and effective dates 
are assigned and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.

The timing-of-the-notice error was fully cured by the Board 
remand and issuance of the February 2006 VCAA notice.  
Mayfield II, supra.  Further, the veteran's claim was 
reviewed and readjudicated after issuance of the July 2006 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for an increased initial rating, 
any question related to an initial evaluation of the 
disability or the effective date to be assigned is rendered 
moot.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson, it was held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, as is the case with the veteran's bilateral 
hearing loss.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

Evaluations of defective hearing range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz (Hz)).  To evaluate the degree of disability from 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher Roman 
Numeral.  38 C.F.R. § 4.86(a).  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman Numeral designation for hearing 
impairment from either Table VI or VIA, whichever results in 
the higher numeral.  That numeral will then be elevated to 
the next higher Roman Numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).

The examination report of the June 2002 fee-basis examination 
reflects that the veteran's puretone results were as follows 
for the right ear:  500 Hz, 5 dB; 1000 Hz, 10 dB; 2000 Hz, 15 
dB; 3000 Hz, 50 dB; and 4000 Hz, 75 dB, for an average of 
37.5 dB.  Speech recognition was 92 percent.  For the left 
ear it was: 500 Hz, 5 dB; 1000 Hz, 5 dB; 2000 Hz, 15 dB; 3000 
Hz, 25 dB; and 4000 Hz, 45dB, for an average of 22.5dB.  
Speech recognition was 88 percent.  Tympanometry showed 
normal pressure.

The March 2004 VA examination report reflects that the 
veteran's puretone results were as follows for the right ear:  
500 Hz, 5dB; 1000 Hz, 5dB; 2000 Hz, 15dB; 3000 Hz, 50dB; and 
4000 Hz, 65dB, for an average of 34 dB.  Speech recognition 
was 96 percent.  For the left ear it was: 500 Hz, 5dB; 1000 
Hz, 5dB; 2000 Hz, 10 dB; 3000 Hz, 30 dB; and 4000 Hz, 40 dB, 
for an average of 21dB.  Speech recognition was 94 percent.  
Middle ear function was normal.  The examiner interpreted 
those results as showing a moderate to moderately severe 
sensorineural hearing loss at 3000-4000 Hz in the right ear, 
and mild sensorineural hearing loss at 3000-4000 Hz in the 
left ear.

The February 2006 remand directed another VA examination to 
determine the severity of the veteran's hearing loss for the 
entire appeal period.  The August 2006 VA examination report 
reflects that the veteran's puretone results were as follows 
for the right ear:  500 Hz, 5 dB; 1000 Hz, 15 dB; 2000 Hz, 20 
dB; 3000 Hz, 55 dB; and 4000 Hz, 65 dB, for an average of 
38.75dB.  Speech recognition was 94 percent.  For the left 
ear it was: 500 Hz, 5dB; 1000 Hz, 10 dB; 2000 Hz, 20 dB; 3000 
Hz, 30 dB; and 4000 Hz, 40 dB, for an average of 25dB.  
Speech recognition was 96 percent.  Middle ear function was 
normal.  The examiner interpreted those results as showing a 
moderately severe sensorineural hearing loss in the right 
ear, and a mild sensorineural hearing loss in the left ear.
The examination reports for the appeal period reflect that 
veteran's puretone thresholds do not meet the requirements 
for an exceptional pattern of hearing impairment.  38 C.F.R. 
§ 4.86(a) and (b).  Thus, the results of the audio 
examinations require his Roman Numeral value be taken from 
Table VI.  Table VI reflects that the both ears manifest at 
Roman Numeral I level.  Now, the Board notes that, at the 
2002 fee-basis examination, the left ear manifested at the 
Roman Numeral II level due to his speech recognition of 88 
percent.  See Table VI.  In light of the left ear having 
shown speech recognition of 94 percent and 96 percent at the 
two subsequent examinations, however, the Board deems it to 
have been at Roman Numeral I level.  Further, whether at 
Level I or II for the left ear, the rating-as will be seen, 
will still be at zero percent.

The audiogram reflects that the veteran's right ear, with an 
average of 38.5 db (the highest degree of loss as shown at 
the 2006 examination), is the poorer ear.  Thus, the right 
ear Roman Numeral I level is read on the horizontal row of  
Table VII, and the left ear is read on the vertical row.  
38 C.F.R. § 4.85(b).  Roman Numeral I for both ears intersect 
at the zero percent level, which means his bilateral hearing 
impairment is not severe enough for a compensable rating.  
Diagnostic Code 6100.  Further, none of the examination 
reports reflect findings of any ear pathology for which a 
separate rating might be appropriate.

As indicated, the results of the audiometric evaluation are 
applied mechanically to the rating criteria, meaning the 
Board has little-to-no discretion concerning the rating 
obtained once the results are tabulated.  38 C.F.R. §§ 4.3, 
4.7.  See also Lendenman v. Principi, 3 Vet. App. 345 (1992).

Here, the results clearly indicate the veteran is not 
entitled to a higher (compensable) rating for his bilateral 
hearing loss.  As the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve, 
and the Board finds that his bilateral hearing impairment 
more nearly approximates a zero percent evaluation.  
38 C.F.R. §§  4.7, 4.85, Diagnostic Code 6100.

There also is nothing in the record distinguishing this case 
from those of numerous other veterans who have a ratable 
hearing loss disability.  That is to say, for example, there 
is no indication of frequent periods of hospitalization or 
marked interference with employment that, in turn, would 
suggest the schedular rating standards are somehow 
inadequate.  See 38 C.F.R. § 4.1.  And in the absence of such 
factors, the Board is not required to remand this case to the 
Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


